Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group 1, claims 1-21 and 25 and species  of a polypeptide, directly binds TNF, etanercept, noise, primary condition and TNF in the reply filed on 12/31/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-10, 12, 14, 15, 19, 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2018.
Claims 1-3, 11, 13, 16-18, 21 and 25 are under consideration in the instant Office Action.

Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al., US6,548,527 (8/22/2019 PTO-892).
The limitation of claim 1 requiring “tinnitus due to maladaptive neuroplasticity” is being interpreted as tinnitus being produced due to neuroplasticity, i.e. tinnitus due to neuronal loss or injury. It is pointed out, that in the art that tinnitus is physiologically characterized by an increase in spontaneous neuronal activity in the central auditory system and is therefore, a maladaptive auditory somatosensory plasticity as evidenced by Wu et al., 2015 (8/12/2021 PTO-892) in the abstract. Wu also shows that the lasting effect of tinnitus is due to maladaptive plasticity (see page 2, 1st paragraph).
Rahman teaches treating ear disorders including tinnitus associated with syndromes of sensory hearing loss and using TNF antagonists to treat ear disorders (see column 1, lines 11-20 and 28-30) and reads on instant claim 1. Tinnitus meets the requirement of maladaptive neuroplasticity of instant claim 1 as evidenced by Wu. Rahman teaches treating a specific patient population that meet the clinical criteria for IMCVD (see column 3, lines 11-25) and reads on the limitation of claim of assessing and identifying the required patient population. Rahman teaches that the preferred TNF antagonists to treat ear disorders are etanercept and infliximab (see column 1, lines 37-40 and column 5, lines 10-50) and reads on instant claims 2-3 and 25. Rahman teaches administering etanercept, a TNF antagonist, by subcutaneous injections (see column 3, lines 10-20 and column 5, lines 10-50) and reads on the limitation of systemic route of claim 1.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. Applicant argues that the Wu evidentiary reference does not teach that all tinnitus are due to maladaptive neuroplasticity and argues that the declaration by Dr. Bao points out that the other evidentiary reference, Moller teaches that tinnitus is not a single disease but different diseases with different pathologies. This is not found persuasive because the evidentiary references Wu and Moller are both used to support the 102 rejection which shows that the teachings of Rahman read treating ear disorders including tinnitus associated with syndromes of sensory hearing loss and using TNF antagonists to treat ear disorders since this type of tinnitus is due to maladaptive neuroplasticity. The office is not arguing that all tinnitus arise from the same pathology but rather that many cases of tinnitus are a final result of maladaptive plasticity. The fact that tinnitus has multiple diverse causes does not detract from the fact that the lasting effect of tinnitus is mainly due to maladaptive neuroplasticity. Whether tinnitus is caused by exposure to extremely loud noises or an infection, the final result of long term tinnitus is caused by maladaptive neuroplasticity. Applicant’s argument that the declaration by Dr. Zhang that “tinnitus is actually highly diverse in its cause in individual” is not being argued but rather that the result of the diverse causes of tinnitus in an individual lead in many case to maladaptive neuroplasticity. Therefore, the argument of the office is that maladaptive neuroplasticity is not what caused the injury but the result of the injury. And the evidentiary references support the fact that the Rahmann reference reads on maladaptive neuroplasticity since it teaches sensory hearing loss.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 11, 13, 16-18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery et al., US2015/0044271 (2/15/2019 PTO-892) in view of Rahman et al., US6,548,527 (8/22/2019 PTO-892).
Slattery teaches using pharmaceutical preparations to treat otic diseases and conditions including hearing loss (see abstract). Slattery teaches using TNFinhibitors like etanercept, adalimumab and infliximab to treat hearing loss and symptoms like tinnitus (see paragraphs 105, 133, 147,149 154) as in instant claims 1-3 and 25. Slattery teaches the diagnosis of sensorineural loss includes tinnitus (see paragraph 88) and meets the limitation of assessing patient population and a diagnosis of tinnitus with maladaptive neuroplasticity as required in instant claim 1. As noted above, both Wu and Moller provide evidence that tinnitus is linked to maladaptive plasticity of the brain. Slattery teaches treating noise induced hearing loss, noise induced trauma and debilitating hearing symptoms such as tinnitus (see paragraphs 16-18, 25, 87-88, 92) as in instant claims 16, 17, 20 and 21. Slattery teaches treating tinnitus as a symptom of inner ear infection (see paragraph 18) and this meets the limitations tinnitus of claim 1 and not presenting with hearing loss of instant claim 21. Slattery teaches that peripheral vestibular disorder which include hearing loss and tinnitus are a primary cause (see inhibitors like etanercept, adalimumab and infliximab.
See Rahman, as discussed above. Rahman teaches administering etanercept doses, a TNF antagonist, by subcutaneous injections twice weekly (see column 3, lines 10-20 and column 5, lines 10-50). Rahman teaches administering TNF antagonist at a dose appropriate to the effect to be achieved and that the preferred route of administration is subcutaneous, intravenous or oral (see column 6, lines 38-43) as required in instant claims 1 and 18.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Slatterly and Rahman. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Slatterly and Rahman teach using TNF antagonist to treat hearing disorders and Rahman teaches using these treatments at the best dose to achieve the desired effect and state that the that the preferred route of administration is subcutaneous, intravenous or oral (see column 6, lines 38-43). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. The applicant argues that neither Slatterly nor Rahman teaches assessing the subject and diagnosing the subject with tinnitus associated with maladaptive neuroplasticity. This is not found persuasive because Slatterly and Rahman both teach assessing a patient population and determining if patient suffers from tinnitus due to maladaptive neuroplasticity. Slatterly teaches methods for diagnosing and assessing a patient population to determine if one suffers from tinnitus due to sensorineural loss (see paragraph 88). Applicant argues that the paragraph 88 of Slatterly is only a laundry list of hearing impairments but fails to acknowledge that the reference clearly provides support for the fact that these hearing impairments require identification and speak to the fact that one had to assess a patient to determine what hearing impairment is present in the patient.  The paragraph 88 clearly sets forth that: 
“Hearing impairments include tinnitus, which is a perception of sound in the absence of an acoustic stimulus, and may be intermittent or continuous, wherein there is diagnosed a sensorineural loss.”
 The applicant fails to consider the Slatterly reference in its entirety of teachings that speaks to the fact that a diagnosis is a common process in the field to further determine what type of injury or disease is present in the patient population (see paragraphs 25, 88 as examples). Further, one of ordinary skill in the art has to assess the teaching of Slatterly in combination with the Rahman reference since this is a 103 obvious reject rather than a 102 anticipatory rejection. Rahman clearly teaches using a specific population for treatment groups which supports the fact that there is a step .

Response to Amendment
The declarations under 37 CFR 1.132 filed 2/12/2021 by Dr. Zhang and Dr. Boa are insufficient to overcome the rejection of claims 1-3, 11, 13, 16-18, 21 and 25 under 35 U.S.C. 103 as being unpatentable over Slattery et al., US2015/0044271 (2/15/2019 PTO-892) in view of Rahman et al., US6,548,527 (8/22/2019 PTO-892)  as set forth in the last Office action because:  Dr. Zhang and Dr. Boa are arguing over the cause of tinnitus and stating that the cause of tinnitus is diverse and not always due to maladaptive neuroplasticity. This is not found persuasive because the office is not arguing that the cause for tinnitus but rather that some of the injuries and disease that produce tinnitus are due to maladaptive neuroplasticity, as evidenced by multiple references: as already discussed Wu et al., 2015 (8/12/2021 PTO-892), Moller 2016 (8/12/2021 PTO-892) and Shore et al., 2016 (8/12/2021 PTO-892) teaches that maladaptive neural plasticity underlies the brain changes that lead to tinnitus (see abstract)  and Johansson US2010/0217359 (8/12/202 PTO-892) teaches that tinnitus is the result of maladaptive plasticity (see paragraph 13).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649